Citation Nr: 9920018	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel








INTRODUCTION

The veteran had active service from September 1945 to 
November 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO determined that new and material evidence 
to reopen a claim of entitlement to service connection for a 
left eye disorder had not been submitted.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left eye disorder when it issued an unappealed rating 
decision June 1962.

2.  Evidence received since the final unappealed June 1962 
rating decision does not bear directly and substantially upon 
the issue at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1962 rating decision wherein 
the RO denied entitlement to service connection for a left 
eye disorder is not new and material, and the claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20. 1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the June 1962 
rating decision wherein the RO denied entitlement to service 
connection for a left eye disorder is briefly summarized 
below.

The service entrance medical examination revealed defective 
visual acuity in the left eye.  Service records were negative 
for any complaints or treatment of an eye disorder.  
Hospitalization records dated in July and August 1961 for 
treatment of other disorders show the post-traumatic 
blindness of the left eye was noted.  

The RO determined that a pre-existing left eye disorder was 
not aggravated by service in the unappealed rating decision 
issued in June 1962.

The evidence submitted subsequent to the June 1962 rating 
decision is reported below.

The veteran submitted 1973 VA outpatient records for 
treatment of other disorders.  No pertinent findings or 
complaints were noted in these records.  The veteran also 
submitted VA hospitalization records for admission in June 
1997 for unrelated disorders and outpatient records dated in 
July 1997, not related to the veteran's service connection 
claim.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veteran Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7015; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence when viewed in 
the context of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submited, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a left eye disorder which the RO 
denied when it issued an unappealed rating decision in June 
1962.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105;  
38 C.F.R. § 3.104 (1998).

The issue for determination in this case is whether the 
veteran has submitted new and material evidence to reopen his 
claim of entitlement to service connection for his left eye 
disorder.  The Board notes that in cases where a claim 
previously has been disallowed, that claim shall be reopened 
based upon presentation of new and material evidence that 
relates directly and substantially to the specific matter 
under consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§§ 3.156; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253, (1991).  Unless the Board finds that the veteran has 
submitted new and material evidence, it does not have 
jurisdiction to reopen a previously adjudicated claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a veteran seeks to reopen a final claim, the Board must 
review all of the evidence of record before it can determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); see also Glynn v. 
Brown, 6 Vet. App. 523 (1994).  



The Board notes that in this veteran's case, no new and 
material evidence has been submitted so as to permit a 
reopening of the veteran's claim of entitlement to service 
connection for his left eye disorder.  Specifically, upon 
review of all the evidence of record currently before the 
Board for consideration, the Board finds that the veteran in 
this case has failed to provide new and material evidence 
directly related to his service connection claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Thompson v. 
Derwinski, 1 Vet. App. 251, 253.  

As stated above, the veteran's service connection claim for a 
left eye disorder was denied in a June 1962 rating decision 
for lack of evidence to demonstrate that the veteran's 
preexisting left eye disorder had been aggravated by active 
service.  As stated earlier, the evidence of record before 
the RO at that time consisted of the veteran's service 
medical records, including an entrance examination that 
revealed visual acuity deficit in the left eye.  Otherwise, 
the veteran's service medical records were silent as to 
treatment, complaints, or pertinent findings.

The Board notes that subsequent to the 1962 decision, the 
veteran in this case has not presented any new evidence that 
bears directly and substantially on the determinative issue.  
In this regard, the evidence submitted by the veteran not 
only does not address the question of whether his preexisting 
left eye disorder was aggravated by his period of service, it 
is does not even relate to his preexisting left eye disorder.  
This totally irrelevant evidence is insufficient to reopen 
his claim of entitlement to service connection for a left eye 
disorder.  38 C.F.R. § 3.156(a). 

Specifically, the veteran provided evidence of VA 
hospitalizations in February 1973 and in June 1997.  
Moreover, in addition to the above, the veteran provided 
personal statements attesting to the relationship between his 
defective vision in the left eye and service.




Nonetheless, although the documents provided by the veteran 
since the 1962 rating decision are new to the record, in the 
sense that those exact documents were not part of the 
veteran's claims file previously, they do not impart any 
material evidence that bears directly and substantially on 
his service connection claim.  38 U.S.C.A. 5108; 38 C.F.R. 
§ 3.156; Thompson v. Derwinski, 1 Vet. App. 251, 253.  

Pursuant to VA law, the veteran must provide evidence that is 
both probative and determinative of the current issue, that 
is, entitlement to service connection for a left eye 
disorder, in order to reopen a previously denied claim.  
38 C.F.R. § 3.156(a).  In this regard, the veteran has failed 
to submit such evidence.

Overall, the veteran did not submit evidence that bears 
directly and substantially on his service connection claim.  
Id.  Although the Board presumes the veteran's assertions 
regarding his left eye disorder to be true, his own 
statements alone are not sufficient to reopen his service 
connection claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Overall, none of the clinical data reflects any 
association with the veteran's period of service.

Therefore, upon review of the veteran's claim in light of all 
the evidence of record, the Board concludes that "new and 
material" evidence has indeed not been submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  While some of the 
evidence submitted since the June 1962 decision arguably, is 
new, to the extent that it was not of record previously, the 
Board concludes that it is not relevant and probative of the 
issue at hand.  That is, the evidence does not bear directly 
and substantially on whether the veteran's post-service left 
eye disorder is causally related to his period of service in 
that no competent evidence of such relationship has been 
provided.  Accordingly, the evidence that the veteran 
submitted in an attempt to reopen his claim of entitlement to 
service connection for his left eye disability is not new and 
material.

The Board notes that under Elkins the Court recently 
announced a three-step test with respect to new and material 
cases.  Under the new Elkins test, VA must first determine 
whether the veteran has submitted new and material evidence 
under section 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a left eye 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
left eye disorder, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

